Powell, J.
This case is controlled by the decisions of the Supreme Court in the cases of Harris v. Kittle, 119 Ga. 30 (2), 45 S. E. 72, McCrory v. Hall, 104 Ga. 666, 30 S. E. 881, Smith v. Brown, 96 Ga. 274, 23 S. E. 849, New Eng. Mge. Co. v. Watson, 99 Ga. 733, 27 S. E. 160, and Baker v. Aultman, 107 Ga. 339, 33 S. E. 423, 73 Am. St. R. 132, holding that some overt act of constructive seizure by the levying officer is essential to the validity of the levy of an attachment upon real estate. Judgment affirmed.